FILED
                             NOT FOR PUBLICATION                           NOV 02 2015

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


In re: R & S ST. ROSE, LLC,                      No. 14-16976

              Debtor,                            D.C. No. 2:14-cv-00939-JCM


BRANCH BANKING AND TRUST                         MEMORANDUM*
COMPANY,

              Plaintiff - Appellee,

 v.

R & S ST. ROSE, LLC,

              Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                        Argued and Submitted October 22, 2015
                              San Francisco, California

Before: CLIFTON and N.R. SMITH, Circuit Judges and LASNIK,** District Judge.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Robert S. Lasnik, District Judge for the U.S. District
Court for the Western District of Washington, sitting by designation.
      R & S St. Rose Lenders appeals from the district court’s order reversing in

part an order by the bankruptcy court that overruled Branch Banking and Trust’s

objection to Lenders’ proof of claim in the bankruptcy of R & S St. Rose. The

district court’s order remanded the matter to the bankruptcy court for further

proceedings. We review de novo our own jurisdiction and whether a bankruptcy

court’s decision is final under 28 U.S.C. § 158(d). Silver Sage Partners, Ltd. v.

City of Desert Hot Springs (In re City of Desert Hot Springs), 339 F.3d 782, 787

(9th Cir. 2003). We dismiss for lack of jurisdiction.

      The district court’s order reversing the bankruptcy court and remanding for

further proceedings is not a final decision over which we have appellate

jurisdiction. See Sahagun v. Landmark Fence Co. (In re Landmark Fence Co.),

No. 13-55509, 2015 WL 5295114, at *2 (9th Cir. Sept. 11, 2015) (discussing the

standard for determining finality in bankruptcy proceedings). The district court’s

order opens the door to further factfinding and litigation surrounding the amount of

Lenders’ proof of claim. This court’s interest in avoiding piecemeal litigation,

promoting judicial efficiency, and preserving the bankruptcy court’s role as

factfinder all therefore weigh against a finding of jurisdiction. See id. at *2–3.

      Each party is to bear its own costs.

      DISMISSED.


                                             2